THE COURT.
[1] This proceeding arises out of the same facts as Carlson
v. Industrial Acc. Com., ante, p. 287 [2 P.2d 151], this day decided. In that case we upheld the finding of the Industrial Accident Commission that the deceased, Manuel Rodgers, was the employee of Mrs. Carlson, and sustained the award to his dependents. The respondent Manuel Gomez was hired by Rodgers in accordance with his authority and duty under the terms of the agreement with Mrs. Carlson, which required him to "employ a sufficient number of good and skillful farmhands" *Page 296 
to do the work. Gomez was the only employee thus hired. In the explosion which killed Rodgers, Gomez was seriously injured. The parties have stipulated that the evidence taken in the Rodgers case shall be applicable to this proceeding. The review of that evidence, which we have heretofore made, leads to a similar result in this case. The evidence supports the inference that Gomez was employed by Rodgers, who was acting as Mrs. Carlson's foreman. His wages were paid through advances made to Rodgers by Mrs. Carlson's agent, the Newcastle Fruit Growers' Association; and she testified that she considered herself responsible for the wages of laborers hired to work on the ranch.
The award is affirmed.
Rehearing denied.